DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/2021 has been entered.

2.	The previous prior art rejection under Choi et al (US 20170130004) maintained.
Rejection under 35 USC 103 over Kim et al (KR 20160081829, cited with equivalent US 20180002486) is withdrawn in view of claim amendment.
Drawings
3.	In response to Applicant’s request, the Drawings submitted on January 30, 2019 have been accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

4.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Choi et al (US 20170130004), cited in IDS and previous Office Action.

Amendments to claim 1 are noted. Regarding amide/imide links ratio, Choi teaches that a mole 
ratio of the sum of the structural unit represented by Chemical Formula 1 and the structural unit represented by Chemical Formula 2 (i.e. amide –containing part), and the structural unit 
represented by Chemical Formula 3 (i.e. imide-containing fragment) is about 20:80 to about 80:20 (see 0033).

The rejection can be found in the NON-FINAL office action mailed 8/17/2020 and is herein incorporated by reference.

Response to Arguments

5.	Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive. 
Applicant submits that Choi indicates a preferred molar ratio of the imide repeat unit and the 
amide repeat unit of 40:60 to 50:50,  which clearly falls outside the claimed molar ratio. In addition, the specific examples of Choi employ a molar ratio of 50:50. 

However, Choi teaches that amide/imide molar ratio in polyamideimide varies from 80/20 to 20/80 (see 0033).

A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) See also MPEP 2131.02.

Therefore, it would have been obvious to a person of ordinary skills in the art to use 80/20 to 20/80 molar ratio between amide and imide moieties in Choi’s polyamide-imide, since it clearly named in the reference.

Applicant demonstrates unexpected results, comparing Examples 1 of Choi and Kim with inventive polyamideimide. In particular, Applicant slightly varies the ratio between amide and imide parts in Examples 1-3, comparing them with Comparative Examples 1-3. However, Applicant does not provide a discussion, demonstrating the advantage of claimed amide/imide ratio.
Examiner suggests that since this ratio is very narrow (5% mol difference between upper and lower limits), few proper examples are sufficient for this comparison. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765